                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

  IN THE MATTER OF:

  Troy Ontko                                                   Case No. 18-51289-mlo
                                                               Chapter 7
                         Debtor(s).                            Hon. Maria L. Oxholm
                                         /

        STIPULATION TO ENTRY OF ORDER EXTENDING TRUSTEE'S
        AND U.S. TRUSTEE’S DEADLINE TO OBJECT TO DISCHARGE

        Timothy J. Miller, Trustee and Troy Ontko, Debtor, by and through their

 undersigned counsel, hereby stipulate and agree to entry of an order extending the Trustee's

 and the United States Trustee's deadline to file a complaint objecting to the Debtor's

 discharge pursuant to 11 U.S.C. § 727 in the form attached hereto as Exhibit A.

 AGREED:

                                             OSIPOV BIGELMAN, P.C.

  Dated: September 30, 2020       By:        /s/ David P. Miller
                                             DAVID P. MILLER (P79111)
                                             JEFFREY H. BIGELMAN (P61755)
                                             Attorneys for Timothy J. Miller, Trustee
                                             20700 Civic Center Drive, Suite 420
                                             Southfield, MI 48076
                                             Tel: 248-663-1800 / Fax: 248-663-1801
                                             dm@osbig.com / jhb@osbig.com


                                             CONTILEGAL

  Dated: September 30, 2020       By:        /s/ Guy Conti
                                              GUY CONTI (P68889)
                                              Attorneys for Troy Ontko, Debtor
                                              2045 Hogback Rd
                                              Ann Arbor, MI 48105-9732
                                              Tel: (888) 489-3232/ Fax:
                                              gconti@contilegal.com




18-51289-mlo     Doc 254     Filed 09/30/20      Entered 09/30/20 10:08:02       Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

  IN THE MATTER OF:

  Troy Ontko                                                  Case No. 18-51289-mlo
                                                              Chapter 7
                        Debtor(s).                            Hon. Maria L. Oxholm
                                        /

                     ORDER EXTENDING TRUSTEE'S AND
            U.S. TRUSTEE’S DEADLINE TO OBJECT TO DISCHARGE

        THIS MATTER came before the Court upon stipulation by and between Timothy

 J. Miller, Trustee and Troy Ontko, Debtor, by and through their respective counsel.

        The Debtor’s discharge under 11 U.S.C. § 727 was denied by virtue of this Court’s

 Order authorizing Debtor and Creditor Rowan Loy, LLC to compromise the related

 Adversary Proceeding (19-04240-mlo), and the Judgment of No Discharge and Other

 Relief (Docket No. 248) entered in this case.

        The Court, finding that good cause exists to extend the 11 U.S.C. § 727 deadline as

 to the Trustee and U.S. Trustee, in order to preserve the Trustee and U.S. Trustee’s rights

 under 11 U.S.C. § 727 in the event the Debtor and Creditor’s settlement is appealed, and

 being otherwise duly advised in the premises,

        IT IS HEREBY ORDERED that the Trustee's and United States Trustee's

 deadline to file objections to Debtor's discharge under 11 U.S.C. § 727 shall be extended

 through and including October 30, 2020.




                                  EXHIBIT A

18-51289-mlo     Doc 254     Filed 09/30/20      Entered 09/30/20 10:08:02       Page 2 of 2
